Title: To George Washington from Robert Gamble, 3 January 1796
From: Gamble, Robert
To: Washington, George


          
            Respected Sir
            Richmond Jany 3. 1796
          
          Understanding that a number of applications have been made in consequence of a recent act or Resolution of the Virginia assembly; to induce you to name some place, of the many, in the upper part of this state, which is, & will no doubt be mentioned to you a suitable place for the Education of Youth—on which to bestow your munificence, by Endowing a seminary, with the Shares in the James River Canal Company you have appropriated to that purpose—It is with great reluctance that I intrude on your time; so taken up with the weighty affairs which press on you, in Consequence of the Station you fill; at a time too, when faction is so active to embitter & pall those enjoyments & Consolations which unparralled services to your Country give you a right to experience.
          But you will pardon the solicitude which induces me to bring to your recollection—Staunton in Augusta County as A fit place for the Education of Youth.
          This place is Situated near the Junction or rather interlocking of the Potowmack & James’s River waters: in the fertile Vale between the Blue Ridge & North Mountain’s—about the Center from the Potowmack to the North carolina line—and 160 Miles in a direct Course from Williamsburgh to the western parts of this state. which is a happy distance to prevent any interferrence with the William & Mary College—The four great leading post roads from N. to S. & E. to W. center at Staunton—it is a place of great resort in the summer season on account of the salubrity of the Climate, the thoroughfare to the Numerous Medicinal Springs in that part of the Country—Next to Winchester it is the largest inland Town in Virginia, & rapidly growing—has a well Supplied Market three times a Week & amongst the Cheapest places in the interior for boarding—A Grammer School for some years has been Taught there—which bid fair to arive at the wished for perfection & emimence—But all at once the presbyterian clergyman around the Neighborhood set up Gramer Schools at their own houses—which drew to those places most of the Scholars as the Local Situation Suited the residence of the people Concerned—This Whim has now Subsided—And Trustees (of which I am one)—are incorporated by Act of Assembly—a

large Square Logged House with two apartments by Subscription is errected as a temporary begining—and Globes with requisite apparatus is to be procured by me; for this purpose Collections by subscription are making—(Stone buildings are erected cheap in that part of the Country[)]—The Court House & Jail of that district, it is agreed Surpass all similar buildings in any district of the State.
          Hitherto prejudices have been powerful in favor of Schools at Clergymens houses, & which may Still for Some reasons be continued usefully as a begining—But You Contemplate no doubt to endow some place where the Young men of the upper parts of the State—& those whose parents may Judge it essential that their Children improve by salubrity of Climate their Constitutions Whilst they are acquiring their education—And at the same time a Situation which will give youth the oportunity of knowing the occurrances of the world—from day to day—And to my mind Staunton has this advantage, added to all others enumerated—over any part of Virginia except Richmond for political information.
          In Rockbridge County about 30 miles Above Staunton a building has been lately erected which admits of many Conveniences —& has a number of pupils under the superintendance of a Revd Wm Graham—who has taught in that part of the Country with success—having at the begining of the Revolution obtained Contributions which procured a small Library—This place is within half a Mile of a small Town & Court house named Lexington—And would be still a usefull place for the youth of that Neighborhood to prepare them for a College—The Local situation of the Teacher aided by the prejudices which some time ago operated against a Town as a place of Education—& persevering exertion to draw the attention of people from Staunton—has given, in that forced manner the pre eminence to this last mentioned seminary And accorded with the Local int⟨ent⟩ of the Teacher—But, A plantation in the Neighborhood of Staunton formerly the Glebe of the parish is now Vested in the Trustees—And the public spirit & Zeal of the Trustees & other Gentlemen in that part of the State leave not a doubt in my Mind—That suitable buildings will be immediately errected at private Expense—Should you on matur⟨e⟩ reflection taking into account as you surely will the Central and other advantages requisite by

nature, to influence your Mind, in fixing the important Spot—And Staunton meet your approbation—Then will all Local & other prejudices be done away—Then will the attention of the interior & back Country be drawn to that honored place—And when it is considered at this time of prosperity & success—How easily buildings &c. can be erected & will be erected The most proper place, will influence your decision without regards to the ⟨illegible⟩ present advantage of a House in Rockbridge &c. being considered an object of moment, A Road is now opening from Kentuckey & is opened to the forks of Sandy & from thence intended next summer to New River or Kenawha above the mouth of Green Brier by the Sweet Springs, a good waggon road then leads to Staunton, And from the Acct given by a Committee of Merchants I met last September in Staunton from Kentuckey who were appointed to Confer with those of Staunton for that purpose—This will bring that fertile Region 150 miles nearer than the usual routes now travelled to the waters of Potowmack.
          Having an establshment in that place, and where I formerly resided—and to which I take my family once a year, I will not dissemble that I feel a solicitude for its growing Consequence—But I trust the opinion I have given is supported by fact without partiality—and I confide in your wisdom Guided by that unerring providence which Visibly influences all your decisions—That wherever you may allot—time will evince the propriety thereof—and that you may live to see happy progress in this aditional proof of your paternal care for the rising generation of your Country.
          Mrs Gamble begs her respects be made to Mrs Washington (we had the happiness of seeing you & her last May in Philadelphia)—And with Veneration & sincere esteem I am Sir your obedt & mo. Hume servt
          
            Ro. Gamble
          
        